Citation Nr: 1211285	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-15 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine with left lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from February 1988 to July 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This case was previously before the Board in November 2010, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

A review of the record shows that at the time of his May 2006 VA examination, the Veteran reported that he had been working as an economist for the state, but that he missed two days of work a month as a result of his back pain.  At his April 2011 VA examination, the Veteran reported that he had retired in 2008 as a result of medical problems and that he was receiving Social Security Administration (SSA) benefits as a result of his back disability.  

There is no indication from the record that attempts to obtain the Veteran's SSA records have been made.  As the Veteran has reported leaving his job, at least in part, because of his back disability, the Board finds that a review of the SSA records is necessary before deciding the Veteran's entitlement to an increased disability rating.  

Therefore, the Board finds that attempts to obtain the Veteran's SSA records should be made before a decision is rendered in this case.  Additionally, current treatment records should be obtained.  
	
Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. Undertake appropriate development to obtain records regarding the Veteran's entitlement to disability benefits from the Social Security Administration.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3. The RO or the AMC should undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the Veteran's remaining claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
      
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


